            Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 MARCOS XIQUE and JUAN XIQUE,                                  Case No.
 individually and on behalf of other similarly
 situated,

                                Plaintiffs,                                COMPLAINT

                      — against —                               COLLECTIVE ACTION UNDER 29
                                                                       U.S.C. §216(b)
 DIRCKSEN & TALLEYRAND INC. d/b/a
 RIVER CAFÉ and MICHAEL “BUZZY”                                               ECF Case
 O’KEEFE,

                                Defendants.

       PLEASE TAKE NOTICE that Plaintiffs, MARCOS XIQUE and JUAN XIQUE,

individually and on behalf of others similarly situated (hereinafter collectively, “Plaintiffs”), by

their attorneys, CRISCIONE RAVALA, LLP, as and for a Complaint against Defendants,

DIRCKSEN & TALLEYRAND INC. d/b/a RIVER CAFÉ and MICHAEL “BUZZY” O’KEEFE

(hereinafter collectively, “Defendants”), allege upon information and belief, as follows:

                                 I. NATURE OF THE ACTION

       1.       This is an action by Plaintiffs to recover unpaid wages as a result of the violation

of the Fair Labor Standards Act (hereinafter “FLSA”) and New York Labor Law (hereinafter

“NYLL”).

                               II. JURISDICTION AND VENUE

       2.       Jurisdiction in this Court is based on 29 U.S.C. §206, the Fair Labor Standards

Act (“FLSA”).

       3.       Venue in this District is based upon 28 U.S.C. §1391(b)(1) and 28 U.S.C.

§1391(b)(2) as Defendant Dircksen & Talleyrand Inc. resides in this District and, upon
             Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 2 of 12



information and belief, Defendant Michael “Buzzy” O’Keefe is a resident of the state of New

York.

        4.       This Court has supplemental subject matter jurisdiction pursuant to 28 U.S.C.

§1367(a) because the state law claims form part of the same case or controversy.

                                           III. PARTIES

        5.       Defendant Dircksen & Talleyrand Inc. is a New York Corporation that operates

River Café restaurant at 1 Water Street, Brooklyn, NY 11201.

        6.       Upon information and belief, River Café has an annual gross volume of sales in

excess of $500,000.00.

        7.       Defendant Michael “Buzzy” O’Keefe (“O’Keefe”) is an owner and operator of

River Café. Upon information and belief, O’Keefe exercises sufficient control of the restaurant’s

day to day operations to be considered an employer of Plaintiffs under the FLSA and New York

Labor Law.

        8.       O’Keefe has the power to hire and fire River Café employees.

        9.       River Café’s general manager reports to O’Keefe.

        10.      O’Keefe is actively involved in managing the restaurant’s operations. For

example, O’Keefe monitors the restaurant’s financials and is present at the restaurant every day.

        11.      All Defendants are hereinafter collectively referred to as “Defendants.”

        12.      Plaintiff Marcos Xique was employed by Defendants since approximately 2004.

        13.      Plaintiff Juan Xique was employed by Defendants since approximately 2010.

                                            IV. FACTS

        14.      On July 23, 2013, Case No.: 1:13-cv-05124-RA-SN was filed in the United States

District Court, Southern District of New York as a class action against Defendants.
          Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 3 of 12



       15.     The class action suit was brought against Defendants due to Defendants’ decision,

policy, plan and common policies, programs, practices, procedures, protocols, routines, and rules

willfully failing and refusing to pay its employees at the legally required minimum wage for all

hours worked and one and one half times this rate for work in excess of forty (40) hours per

workweek, and allowing non-tipped employees to share in other employees’ tips.

       16.     At the outset, Plaintiffs were included in the class.

       17.     However, on April 10, 2014, United States District Judge Analisa Torres ruled

that current bussers (who rotate into the polisher position) and current front-of-house servers

(who rotate into the expeditor/back-waiter position) pose a conflict of interest between the other

members of the putative collective, and, therefore, may not join the collective action. (Document

No. 48 on the Docket Sheet).

       18.     At the time, Plaintiffs were current front-of-house servers who rotated into the

expeditor/back-waiter position. Thus, Plaintiffs were removed from the class action.

       19.     Plaintiffs were never told that they were removed from the class action.

       20.     Based on Plaintiffs’ attorneys’ communications with Defendants’ attorneys,

Plaintiffs were told that they were still covered under the class action suit.

       21.     Plaintiffs did not file a lawsuit against Defendants on their own, since they

believed and were told they were plaintiffs in the current class action.

       22.     Upon information and belief, the class action settled in 2017.

       23.     On October 30, 2017, Plaintiff Marcos Xique received a letter from Arden Claims

Services, LLC, notifying him of the class action settlement. (See Exhibit A).

       24.     The Individual Class Member Form that Plaintiff Marcos Xique received along

with the letter from Arden Claims Services, LLC, stated that based on Plaintiff Marcos Xique’s
          Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 4 of 12



tips earned and hours worked between July 23, 2007 and September 28, 2015, according to River

Café’s records, Plaintiff Marco Xique’s estimated Individual Settlement Amount was

approximately $36,239.52. (See Exhibit A).

       25.     When Plaintiff Marcos Xique tried collecting his portion of the settlement, he was

told that he was removed from the class a few years back.

       26.     To date, Plaintiff Marcos Xique has not received any settlement amount.

       27.     On or around October 30, 2017, Plaintiff Juan Xique received an Individual Class

Member Form from Arden Claims Services, LLC, which stated that based on Plaintiff Juan

Xique’s tips earned and hours worked between July 23, 2007 and September 28, 2015, according

to River Café’s records, Plaintiff Juan Xique’s estimated Individual Settlement Amount was

approximately $11,553.01. (See Exhibit B).

       28.     When Plaintiff Juan Xique tried collecting his portion of the settlement, he was

told that he was removed from the class a few years back.

       29.     To date, Plaintiff Juan Xique has not received any settlement amount.

       30.     Plaintiffs were expecting to receive a settlement amount but were instead told

they were removed from the class action a few years back.

       31.     After Defendants realized their mistake of not informing Plaintiffs that they were

removed from the class, Defendants kept reassuring the Plaintiffs that they would receive their

Individual Settlement Amount that was promised to them. Thus, the Plaintiffs did not file a

lawsuit on their own. These settlement negotiations were dragged on for almost a year.

       32.     Plaintiffs seek to recover from Defendants what they were owed due to

Defendants willfully failing and refusing to pay its employees, specifically current bussers (who

rotate into the polisher position) and current front-of-house servers (who rotate into the
             Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 5 of 12



expeditor/back-waiter position), at the legally required minimum wage for all hours worked and

one- and one-half times this rate for work in excess of forty (40) hours per workweek, and

allowing non-tipped employees to share in other employees’ tips.

        33.      Defendants committed the following alleged acts knowingly, intentionally, and

willfully.

        34.      Defendants knew that nonpayment of minimum wage, nonpayment of overtime,

and improperly forcing the Plaintiffs to share their tips with Defendants’ agents would

economically injure Plaintiffs and violated federal and state laws.

        35.      Defendants unlawfully paid the Plaintiffs an hourly rate below the federal and

state minimum wage for regular and overtime hours worked.

        36.      Defendants were not entitled to reduce the minimum wage by applying the tip

credit allowance that is available under 29 U.S.C. 203(m) and 12 N.Y.C.R.R. §137-1.5 because

Defendants misappropriated portions of Plaintiffs’ tips. This misappropriation of tips also

violated New York Labor Law.

        37.      Specifically, Plaintiffs were required to pool their tips with managers such as

Javier Rodriguez and Patrick Goubit, Both Rodriguez and Goubit exercised significant

managerial control over the wait staff at River Café.

        38.      Rodriguez and Goubit’s share of the nightly tips were larger than that of most of

the service staff.

        39.      Rodriguez and Goubit had the power to fire, discipline, and schedule employees.

        40.      Plaintiffs were also required to share tips with other employees that provided no

direct customer service during a given shift.
          Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 6 of 12



        41.     For example, Plaintiffs were required to share tips each night with a “stocker”

who worked exclusively in the kitchen stocking and polishing silverware and did not provide

direct service to guests during a shift.

        42.     Plaintiffs were similarly required to share tips with an expeditor, who stayed in

the kitchen and provided no direct customer service during a shift.

        43.     Upon information and belief, Defendants never informed Plaintiffs of (1) the

dollar amount of the minimum wage; (2) that Defendants would pay Plaintiffs at a rate below the

minimum wage because they intended to claim a tip credit; (3) of the dollar amount of tip credit

Defendants intended to claim; and (4) that Plaintiffs’ wages plus tips must equal at least the

minimum wage or the Defendants would make up the difference.

        44.     Defendants did not provide Plaintiffs wage statements that set forth allowances

and/or deductions Defendants were applying and/or taking from Plaintiffs’ wages.

        45.     For the time period after December 31, 2010, Defendants did not timely and

consistently provide Plaintiffs with written notices as required by §195(1) of the NYLL and

§146-2.2 of the New York Codes, Rules, and Regulations.

        46.     Plaintiffs often worked in excess of 40 hours per workweek. Defendants did not

pay Plaintiffs an hourly wage for all hours worked, including overtime.

        47.     Specifically, lunch shifts typically lasted longer than 5 hours, and dinner shifts

typically lasted longer than 8 hours.

        48.     However, Defendants paid Plaintiffs for a fixed number of hours each lunch and

dinner shift. This fixed number was less than the hours actually worked.
              Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 7 of 12



        49.       Plaintiffs will be able to provide a more precise figure of hours worked and

amount paid once Defendants produce their payroll records and schedules in connection with this

litigation.

                            V. FLSA COLLECTIVE ACTION CLAIMS

        50.       Plaintiffs bring their FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA §16(b), 29 U.S.C. §216(b), on

behalf of all similarly situated persons (the “FLSA Class Members”), i.e., persons who were

employed by Defendants as current bussers (who rotate into the polisher position) and current

front-of-house servers (who rotate into the expeditor/back-waiter position), during the FLSA

Class Period in Case No.: 1:13-cv-05124-RA-SN.

        51.       At all relevant times, Plaintiffs and other members of the FLSA Class Period were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols

and plans including willfully failing and refusing to pay them the required minimum wage,

overtime pay at a one and one-half their regular rates for work in excess of forty (40) hours per

workweek under the FLSA.

        52.       The claims of Plaintiffs stated herein are similar to those of those of the other

employees, i.e., persons who were employed by Defendants as current bussers (who rotate into

the polisher position) and current front-of-house servers (who rotate into the expeditor/back-

waiter position), during the FLSA Class Period in Case No.: 1:13-cv-05124-RA-SN.

                                   FIRST CAUSE OF ACTION
                                FLSA Claims, 29 U.S.C. §§201, et seq.

        53.       Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.
         Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 8 of 12



       54.     At all relevant times, Defendants have been, and continue to be, an “employer”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within

the meaning of FLSA, 29 U.S.C. §203. At all relevant times, Defendants have employed,

“employees,” including Plaintiffs.

       55.     Defendants knowingly failed to pay Plaintiffs the federal minimum wage for each

hour worked.

       56.     Plaintiffs seek damages in the amount of their respective unpaid compensation,

liquidated (double) damages as provided by the FLSA for minimum wage violations, attorneys’

fees and costs, and such other legal and equitable relief as this Court deems just and proper.

                             SECOND CAUSE OF ACTION
                      FLSA Overtime Violations, 29 U.S.C. §§201 et seq.

       57.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       58.     Plaintiffs regularly worked in excess of forty (40) hours per workweek.

       59.     At all relevant times, Defendants have operated under a decision, policy and plan,

and under common policies, programs, practices, procedures, protocols, routines and rules of

willfully failing and refusing to pay the Plaintiffs at one and one half times the minimum wage

for all work in excess of forty (40) hours per workweek and willfully failing to keep records

required by the FLSA even though the Plaintiffs have been and were entitled to overtime.

       60.     At all relevant times, Defendants willfully, regularly, and repeatedly failed to pay

Plaintiffs at the required overtime rates, one and a half times the federal minimum wage for

hours worked in excess of forty (40) hours per workweek.

       61.     Plaintiffs seek damages in the amount of their respective unpaid overtime

compensation, liquidated (double) damages as provided by the FLSA for overtime violations,
            Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 9 of 12



attorneys’ fees and costs, and such other legal and equitable relief as this Court deems just and

proper.

                          THIRD CAUSE OF ACTION
 New York State Minimum Wage Act, N.Y. Lab. Law §§650 et seq.; N.Y.C.R.R. §§137-2.1
                         (repealed); 146-1.3; and 146-2.2

          62.    Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

          63.    Defendants knowingly paid the Plaintiffs less than the New York State minimum

wage.

          64.    Defendants did not pay Plaintiffs the New York minimum wage for all hours

worked.

          65.    In addition, Defendants knowingly and illegally applied a tip credit to Plaintiffs’

wages.

          66. Prior to 2011, Defendants were not entitled to this tip credit because (a) Defendants

did not provide Plaintiffs with a statement with every payment of wages listing allowances and

deductions claimed as part of the minimum wage Defendants paid Plaintiffs; and (b) Defendants

did not maintain any records showing allowances and/or deductions, such as the tip credit, they

claimed as part of the minimum wage.

          67.    From January 1, 2011 and onwards, Defendants were not entitled to this tip credit

because they did not provide Plaintiffs with the wage notices, such as those required by N.Y.

Lab. Law §195 and/or 12 N.Y.C.R.R. §146-1.3 and 146-2.2. For example, Defendants did not

provide Plaintiffs with written wage notices, and/or pay stubs that reflected Plaintiffs’ regular

hourly pay rate, overtime hourly pay rate, the amount of tip credit, if any, to be taken from the

basic minimum hourly rate, and the regular payday.
         Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 10 of 12



       68.     Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law §663.

       69.     As a result of Defendants’ willful violations of the N.Y. Lab. Law, Plaintiffs are

entitled to recover their respective unpaid compensation, liquidated damages as provided for by

the NYLL, attorneys’ fees and costs, pre- and post- judgment interest, and such other legal and

equitable relief as this Court deems just and proper.

                            FOURTH CAUSE OF ACTION
                   New York Minimum Wage Act, N.Y. Stat. §§650 et seq.

       70.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       71.     It is unlawful under New York law for an employer to suffer or permit a non-

exempt employee to work without paying overtime wages for all hours worked in excess of forty

(40) hours in any workweek.

       72.     Defendants willfully, regularly and repeatedly failed to pay Plaintiffs at the

required overtime rates, one- and one-half times the minimum wages for hours worked in excess

of forty (40) hours per workweek.

       73.     As a result of Defendants’ willful violations of the N.Y. Lab. Law, Plaintiffs are

entitled to recover their respective unpaid compensation, liquidated damages as provided for by

the NYLL, attorneys’ fees and costs, pre- and post- judgment interest, and such other legal and

equitable relief as this Court deems just and proper.

                                FIFTH CAUSE OF ACTION
                   Illegal Deductions from Gratuities, N.Y. Lab. L. §196-d

       74.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.
         Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 11 of 12



       75.     Defendants misappropriated portions of Plaintiffs’ tips.

       76.     Defendants’ misappropriation of Plaintiffs’ tips was willful.

       77.     As a result of Defendants’ willful violations of the N.Y. Lab. Law, Plaintiffs are

entitled to recover their respective unpaid compensation, liquidated damages as provided for by

the NYLL, attorneys’ fees and costs, pre- and post- judgment interest, and such other legal and

equitable relief as this Court deems just and proper.

                              SIXTH CAUSE OF ACTION
                   New York Notice Requirements, N.Y. Lab. L. §§195, 198

       78.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       79.     Defendants did not provide Plaintiffs with the notices required by NYLL §195.

       80.     For example, Defendants did not provide all of their employees, in writing at the

time of hiring, and each subsequent year of the employee’s employment with Defendants, a

notice containing the employee’s rate or rates of pay and basis thereof and the regular hourly rate

and overtime rate of pay.

       81.     Defendants also did not maintain signed and dated written acknowledgements of

receipt of any such notices.

       82.     In addition, Defendants did not provide their employees with wage statements that

listed all of the allowances and/or deductions that Defendants were applying to the employees’

minimum wage.

       83.     As a result of Defendants’ unlawful conduct, Plaintiffs are entitled to an award of

damages pursuant to NYLL §198, in an amount to be determined at trial, pre- and post- judgment

interest, costs and attorneys’ fees, as provided by NYLL §663.

                                  VI. PRAYER FOR RELIEF
         Case 1:19-cv-01472-LGS Document 1 Filed 02/15/19 Page 12 of 12




       WHEREFORE, Plaintiffs pray for relief as follows:

       A.      Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. §216(b) to all putative class members apprising them of the

pendency of this action, and permitting them to promptly file consents to be Plaintiffs in the

FLSA claims in this action;

       B.      An award of damages, according to proof, including liquidated damages, to be

paid by Defendants, jointly and severally;

       C.      Penalties available under applicable laws;

       D.      Costs of action incurred herein, including expert fees;

       E.      Attorneys’ fees, including fees pursuant to 29 U.S.C. §216, N.Y. Lab. L. §663 and

other applicable statutes;

       F.      Pre-judgment and post-judgment interest, as provided by law; and

       G.      Such other and further legal and equitable relief as this Court deems necessary,

just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to

which they have a right to jury trial.

Dated: New York, NY
       February 14, 2019                                     Respectfully Submitted,

                                                             /s/ Galen J. Criscione, Esq.
                                                             Galen J. Criscione, Esq.
                                                             Criscione Ravala, LLP
                                                             250 Park Avenue, 7th Floor
                                                             New York, NY 10177
                                                             P: 212-920-7142
                                                             E: GCriscione@lawcrt.com
                                                             Attorneys for Plaintiffs
